Title: To Thomas Jefferson from William Taylor, 9 December 1807
From: Taylor, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore December. 9th. 1807
                        
                        I have duly received your much esteemed favor of The 7th. Instant enclosing a Check on The Bank for
                            233.⅓$—200$ of which fully discharges your acceptance of Mr Perrys draft, & The Balance of 33.⅓ I will Credit Mr. Kelly
                            and advise Him Thereof.
                        I am sorry I gave Mr. Shepherd a letter to you to expect payment of Mr. Perrys draft—He was on collection
                            Business, and it was merely done to gratify Him in an opportunity of seeing you, which is The most candid Apology I can
                            make. 
                  With Sentiment of The highest respect, I am, Sir, Yr. mo. obt. Servant
                        
                            Wm. Taylor
                            
                        
                    